The plaintiff in error was convicted on an information charging the unlawful conveyance of intoxicating liquor and in accordance with the verdict of the jury was sentenced to be confined in the county jail for 30 days and to pay a fine of $50. From the judgment an appeal was perfected by filing in this court on June 16th, 1919, a petition in error with case-made. No brief has been filed, and no appearance made on behalf of plaintiff in error when the case was called for the final submission. The motion of the Attorney General to affirm the judgment for failure to prosecute the appeal is therefore affirmed.